Exhibit 10.2

NETAPP, INC.
RESTRICTED STOCK UNIT AGREEMENT (NON-EMPLOYEE DIRECTORS)

NetApp, Inc. (the “Company”) hereby grants you, (the “Participant”), an award of
restricted stock units (“Restricted Stock Units”) under Article Six of the
NetApp, Inc. 1999 Stock Option Plan (the “Plan”) and the Company’s non-employee
director compensation policy, as in effect from time to time (the “Policy”).
Subject to the provisions of Appendix A and Appendix B (both attached) and of
the Plan, the principal features of this award are as follows:

Participant:

«FIRST_NAME» «MIDDLE_NAME» «LAST_NAME»

«ADDRESS_LINE_1»

«ADDRESS_LINE_2»

«CITY», «STATE» «ZIP_CODE»

«COUNTRY»

Grant Date: «GRANT_DATE»

Grant Number: «NUM»

Number of Restricted Stock Units: «SHARES»

Vesting Commencement Date: «VEST_BASE_DATE»

Vesting of Restricted Stock Units: Except as otherwise provided in Appendix A,
the Restricted Stock Units will vest according to the following schedule: the
Restricted Stock Units will vest on the day immediately preceding the date of
the next Annual Stockholders Meeting of the Company following the Grant Date,
subject to Participant’s continuous service as a member of the Board through
such date.

Unless otherwise defined herein or in Appendix A or Appendix B, capitalized
terms herein or in Appendix A or Appendix B will have the defined meanings
ascribed to them in the Plan.

Participant acknowledges and agrees that by clicking the “ACCEPT” button
corresponding to this grant through the grant acceptance page on E*TRADE, it
will act as Participant’s electronic signature to the Restricted Stock Unit
Agreement which includes Appendix A and Appendix B hereto (the “Agreement”) and
will result in a contract between Participant and the Company with respect to
this award of Restricted Stock Units. Participant agrees and acknowledges that
Participant’s electronic signature indicates Participant’s agreement and
understanding that this award of Restricted Stock Units is subject to all of the
terms and conditions contained in Appendix A and Appendix B and the Plan. For
example, important additional information on vesting and forfeiture of the
Restricted Stock Units is contained in Paragraphs 3 through 7 of Appendix A.
PLEASE BE SURE TO READ ALL OF APPENDIX A AND APPENDIX B (FOR THE PARTICULAR
COUNTRY THAT APPLIES TO PARTICIPANT), WHICH CONTAINS THE SPECIFIC TERMS AND
CONDITIONS OF THIS AGREEMENT.

Participant should retain a copy of Participant’s electronically signed
Agreement; Participant may obtain a paper copy at any time and at the Company’s
expense by requesting one from Stock Administration at stockadmin@netapp.com. If
Participant would prefer not to electronically sign this Agreement, Participant
may accept this Agreement by signing a paper copy of the Agreement and
delivering it to Stock

 

--------------------------------------------------------------------------------

 

Administration at 1395 Crossman Avenue, Sunnyvale, CA 94089. A copy of the Plan
is available upon request made to Stock Administration.

APPENDIX A

TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS

FOR NONEMPLOYEE DIRECTORS

 

1.

Grant. The Company hereby grants to the Participant under Article Six of the
Plan and the Policy an award of Restricted Stock Units, subject to all of the
terms and conditions in this Agreement and the Plan.

2.

Company’s Obligation to Pay. Each Restricted Stock Unit represents the right to
receive a share of Common Stock (or a cash amount equal to the value of a share
on the date it becomes vested if the Company elects to settle the Restricted
Stock Unit in cash or in a combination of shares and cash) on the date it
becomes vested. Unless and until the Restricted Stock Units will have vested in
the manner set forth in Sections 3 through 5, the Participant will have no right
to payment of any such Restricted Stock Units. Prior to actual payment of any
vested Restricted Stock Units, such Restricted Stock Units will represent an
unsecured obligation of the Company, payable (if at all) only from the general
assets of the Company.

3.

Vesting Schedule. Except as provided in Section 4 and subject to Section 5, the
Restricted Stock Units awarded by this Agreement will vest according to the
vesting schedule set forth on the attached Restricted Stock Unit Agreement,
subject to the Participant’s continuous service as a member of the Board through
each such date.

4.

Acceleration of Vesting.

 

a.

Death or Permanent Disability.  If the Participant ceases to serve as a Board
member by reason of death or Permanent Disability prior to the vesting of the
Restricted Stock Units awarded by this Agreement, then 100% of such Restricted
Stock Units will immediately become vested and nonforfeitable.

 

b.

Corporate Transaction or a Change in Control.  In the event of any Corporate
Transaction or a Change in Control effected during the Participant’s period of
Board service, any Restricted Stock Units awarded by this Agreement that are not
then vested will immediately become vested and nonforfeitable immediately prior
to the closing of the Corporate Transaction or Change in Control.

5.

Forfeiture upon Termination of Continuous Service. Except as provided in Section
4, notwithstanding any other contrary provision of this Agreement, if the
Participant’s continuous service as a member of the Board terminates for any or
no reason, the then-unvested Restricted Stock Units awarded by this Agreement
will thereupon be forfeited at no cost to the Company and the Participant will
have no further rights thereunder.

6.

Payment after Vesting.

 

a.

Subject to Section 7, any Restricted Stock Units that vest in accordance with
Section 3 or Section 4 will be paid to the Participant (or in the event of the
Participant’s death, to his or her estate) in whole shares of Common Stock (or,
at the election of the Company, in cash or a combination of shares and cash),
provided that to the extent determined appropriate by the

 

--------------------------------------------------------------------------------

 

 

Company, any federal, state, foreign and local withholding taxes (including but
not limited to income tax, payment on account and social insurance
contributions) with respect to such Restricted Stock Units will be paid by
reducing the number of shares actually paid to the Participant (see Section 9).
Subject to the provisions of Sections 2 and 6(b), vested Restricted Stock Units
will be paid in whole shares of Common Stock as soon as practicable after
vesting, but in each such case no later than the date that is two-and-one-half
(2 ½) months from the later of (i) the end of the Company’s tax year that
includes the vesting date, or (ii) the end of Participant’s tax year that
includes the vesting date.

 

b.

Notwithstanding anything in the Plan or this Agreement to the contrary, if the
vesting of the balance, or some lesser portion of the balance, of the Restricted
Stock Units is accelerated in connection with Participant’s termination of
continuous Service (provided that such termination is a “separation from
service” within the meaning of Section 409A to the extent Section 409A is
applicable, as determined by the Company), other than due to death, and if (x)
Participant is a “specified employee” within the meaning of Section 409A at the
time of such termination of continuous Service and (y) the payment of such
accelerated Restricted Stock Units will result in the imposition of additional
tax under Section 409A if paid to Participant on or within the six (6) month
period following Participant’s termination of continuous Service, then the
payment of such accelerated Restricted Stock Units will not be made until the
date six (6) months and one (1) day following the date of Participant’s
termination of continuous Service, unless Participant dies following his or her
termination, in which case, the Restricted Stock Units will be paid in shares of
Common Stock in accordance with Section 8 as soon as practicable following his
or her death. It is the intent of this Agreement to comply with the requirements
of Section 409A so that none of the Restricted Stock Units provided under this
Agreement or shares of Common Stock issuable thereunder will be subject to the
additional tax imposed under Section 409A, and any ambiguities herein will be
interpreted to so comply. For purposes of this Agreement, “Section 409A” means
Section 409A of the Internal Revenue Code of 1986, as amended, and any proposed,
temporary or final Treasury Regulations and Internal Revenue Service guidance
thereunder, as each may be amended from time to time.

7.

Deferral / Dividends.  

 

a.

The Participant may elect to defer the issuance of any shares of Common Stock
that are otherwise deliverable with respect to any vested Restricted Stock Units
awarded by this Agreement upon such terms and conditions as may be determined by
the Plan Administrator (for avoidance of doubt, the Board or Primary Committee
are the Plan Administrator with respect to this Award), subject to the Plan
Administrator’s determination that such right of deferral or any term thereof
complies with applicable laws or regulations in effect from time to time,
including, but not limited to, Section 409A.  In the event of the Plan
Administrator’s determination otherwise, the Plan Administrator may, in its
discretion, deny the Participant such right of deferral altogether, modify the
terms of the deferral and/or add such requirements as it deems necessary or
advisable to comply with applicable law and regulations.  If the Participant
elects to defer the proceeds of any vested Restricted Stock Units awarded by
this Agreement in accordance with this Section 7, payment of the deferred vested
Restricted Stock Units will be made in accordance with the terms of his or her
deferral election.

 

b.

If the Participant defers the issuance of any vested Restricted Stock Units in
accordance with this Section 7, as of the ex-dividend date of any dividend that
becomes payable with respect to the shares of Common Stock subject to Restricted
Stock Units for which the Participant has

 

--------------------------------------------------------------------------------

 

 

elected to defer settlement in accordance with Section 7(a) on or after the date
the Restricted Stock Units have vested, but before they are settled, the
Participant will receive credits equal to the amount of the dividends payable on
such date with respect to the number of shares of Common Stock subject to the
deferred vested Restricted Stock Units.  Such credits shall be subject to the
same terms and conditions that apply to the deferred vested Restricted Stock
Units (including any deferral election), such that no payment shall be made to
the Participant until the corresponding deferred vested Restricted Stock Units
have been paid in accordance with the terms of the Participant’s deferral
election.  Such credits shall be settled in the same form of consideration as
the paid dividend and on the same payment date as the shares of Common Stock
subject to the deferred vested Restricted Stock Units, subject to the Company’s
collection of applicable withholding taxes pursuant to Section 9.  For avoidance
of doubt, no dividends for which the ex-dividend date occurs while the
Restricted Stock Units are unvested will accrue or otherwise become payable to
the Participant.  

8.

Payments after Death. Any distribution or delivery to be made to the Participant
under this Agreement will, if the Participant is then deceased, be made to the
Participant’s designated beneficiary or in accordance with applicable local
laws, or if no beneficiary survives the Participant, administrator or executor
of the Participant’s estate or other party entitled to the rights under
applicable local laws. Any such transferee must furnish the Company with
(a) written notice of his or her status as transferee, and (b) evidence
satisfactory to the Company to establish the validity of the transfer and
compliance with any laws or regulations pertaining to said transfer.

9.

Withholding of Taxes. Notwithstanding any contrary provision of this Agreement,
no Shares of Common Stock will be issued to the Participant, unless and until
satisfactory arrangements (as determined by the Plan Administrator) will have
been made by the Participant with respect to the payment of income (including
federal, state, foreign and local taxes), employment, social insurance, payroll
tax, payment on account and other taxes which the Company determines must be
withheld with respect to such shares so issuable (the “Withholding Taxes”).
Participant acknowledges that the ultimate liability for all Withholding Taxes
legally due by the Participant is and remains the Participant’s responsibility
and that the Company and/or the Participant’s actual employer
(the “Employer”) (i) make no representations or undertakings regarding the
treatment of any Withholding Taxes in connection with any aspect of the
Restricted Stock Units, including the grant of the Restricted Stock Units, the
vesting of Restricted Stock Units, the settlement of the Restricted Stock Units
in shares of Common Stock or the receipt of an equivalent cash payment, the
subsequent sale of any shares of Common Stock acquired at vesting and the
receipt of any dividends or dividend equivalents; and (ii) do not commit to
structure the terms of the grant or any aspect of the Restricted Stock Units to
reduce or eliminate the Participant’s liability for Withholding Taxes.

To satisfy the Withholding Taxes, the Company may withhold otherwise deliverable
shares of Common Stock upon vesting of Restricted Stock Units, according to the
vesting schedule, having a fair market value equal to the minimum amount
required to be withheld for the payment of the Withholding Taxes, or, if
permitted by the Administrator in its sole discretion, such greater amount as
the Administrator may determine if such amount would not have adverse accounting
consequences, as the Administrator determines in its sole discretion, and both
pursuant to such procedures as the Plan Administrator may specify from time to
time. The Company will not retain fractional shares of Common Stock to satisfy
any portion of the Withholding Taxes. If shares of Common Stock equal to the
minimum amount are being withheld, and the Plan Administrator determines that
the withholding of whole shares of Common Stock results in an over-withholding
to

 

--------------------------------------------------------------------------------

 

meet the minimum tax withholding requirements, a reimbursement will be made to
the Participant as soon as administratively possible.

If the Company does not withhold in shares of Common Stock as described above,
prior to the issuance of shares of Common Stock upon vesting of Restricted Stock
Units or the receipt of an equivalent cash payment, the Participant shall pay,
or make adequate arrangements satisfactory to the Company or to the Employer (in
their sole discretion) to satisfy all withholding and payment on account
obligations of the Company and/or the Employer. In this regard, the Participant
authorizes the Company or the Employer to withhold all applicable Withholding
Taxes legally payable by the Participant from the Participant’s wages or other
cash compensation payable to the Participant by the Company or the Employer or
from any equivalent cash payment received upon vesting of the Restricted Stock
Units. Alternatively, or in addition, if permissible under local law, the
Company may allow Participant to satisfy the Withholding Taxes payable by the
Participant, by providing irrevocable instructions to a Company-designated
broker to sell a sufficient number of shares of Common Stock otherwise
deliverable to the Participant having a Fair Market Value equal to the
Withholding Taxes, provided that such sale does not violate Company policy or
Applicable Laws.

If the Participant fails to make satisfactory arrangements for the payment of
the Withholding Taxes hereunder at the time any applicable Restricted Stock
Units otherwise are scheduled to vest pursuant to Section 3 or Section 4, the
Participant will permanently forfeit such Restricted Stock Units and any shares
of Common Stock otherwise deliverable with respect thereto, and the Restricted
Stock Units will not be issued to Participant.

10.

Rights as Stockholder. Neither the Participant nor any person claiming under or
through the Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any shares of Common Stock deliverable
hereunder (if any) unless and until certificates representing such shares are
issued, recorded on the records of the Company or its transfer agents or
registrars, and delivered to the Participant.

11.

No Effect on Service.  The transactions contemplated hereunder and the vesting
schedule set forth in this Agreement do not constitute any express or implied
promise of continued service as a Board member for any period of time.

12.

Address for Notices. Any notice to be given to the Company under the terms of
this Agreement will be addressed to the Company at 1395 Crossman Avenue,
Sunnyvale, CA 94089, Attn: Stock Administration, or at such other address as the
Company may hereafter designate in writing.

13.

Grant is Not Transferable. Except to the limited extent provided in Section 8,
this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.

14.

Leave of Absence. The vesting of Restricted Stock Units will not be suspended
and will continue in accordance with the vesting schedule under this Agreement
during Participant’s authorized leave of absence from the Company, or the Parent
or Subsidiary employing Participant, subject to the remaining terms of this
Agreement and the Plan.

 

--------------------------------------------------------------------------------

 

15.

Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

16.

Additional Conditions to Issuance of Stock. If at any time the Company
determines, in its discretion, that the listing, registration or qualification
of the shares of Common Stock upon any securities exchange or under any state,
foreign or federal law, or the consent or approval of any governmental
regulatory authority is necessary or desirable as a condition to the issuance of
shares to the Participant (or his or her estate), such issuance will not occur
unless and until such listing, registration, qualification, consent or approval
will have been effected or obtained free of any conditions not acceptable to the
Company. Where the Company determines that the delivery of the payment of any
shares will violate federal or foreign securities laws or other applicable laws,
the Company will defer delivery until the earliest date at which the Company
reasonably anticipates that the delivery of shares will no longer cause such
violation (to the extent such deferral is not in violation of such laws). The
Company will make all reasonable efforts to meet the requirements of any such
state, foreign or federal law or securities exchange and to obtain any such
consent or approval of any such governmental authority.

17.

Plan Governs. This Agreement is subject to all terms and provisions of the Plan.
In the event of a conflict between one or more provisions of this Agreement and
one or more provisions of the Plan, the provisions of the Plan will govern.

18.

Administrator Authority. The Plan Administrator will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Restricted Stock Units have vested). All
actions taken and all interpretations and determinations made by the Plan
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Plan Administrator
will be personally liable for any action, determination or interpretation made
in good faith with respect to the Plan or this Agreement.

19.

Captions. Captions provided herein are for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.

20.

Agreement Severable. In the event that any provision in this Agreement will be
held invalid or unenforceable, such provision will be severable from, and such
invalidity or unenforceability will not be construed to have any effect on, the
remaining provisions of this Agreement.

21.

Labor Law. By accepting this award of Restricted Stock Units, the Participant
acknowledges that: (a) the grant of this award of Restricted Stock Units is a
one-time benefit which does not create any contractual or other right to receive
future grants of Restricted Stock Units, or benefits in lieu of Restricted Stock
Units; (b) subject to the terms of the Plan and the Policy, all determinations
with respect to any future grants, including, but not limited to, the times when
the Restricted Stock Units shall be granted, the number of shares of Common
Stock issuable pursuant to each award of Restricted Stock Units, the time or
times when Restricted Stock Units shall vest, will be at the sole discretion of
the Company; (c) the Participant’s participation in the Plan is voluntary; (d)
this award of Restricted Stock Units is an extraordinary item of compensation
which is outside the scope of the Participant’s employment or service contract,
if any; (e) this award of Restricted Stock Units is not part of the
Participant’s normal or expected compensation for purposes of calculating any
severance, resignation, redundancy, end-of-service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments; (f) the
vesting of this award of Restricted Stock

 

--------------------------------------------------------------------------------

 

Units ceases upon termination of service as a member of the Board for any reason
except as may otherwise be explicitly provided in the Plan or this Agreement;
(g) the future value of the underlying shares of Common Stock is unknown and
cannot be predicted with certainty; (h) this award of Restricted Stock Units has
been granted to the Participant in the Participant’s status as an Employee, a
non-employee member of the Board or a consultant or independent advisor of the
Company or its Parent or Subsidiary; (i) any claims resulting from this award of
Restricted Stock Units shall be enforceable, if at all, against the Company; (j)
in consideration of the grant of this award, no claim or entitlement to
compensation or damages shall arise from termination of the award or diminution
in value of the award or any of the shares issuable under the award from
termination of Participant’s Service by the Company or Employer, as applicable
(and for any reason whatsoever and whether or not in breach of contract or local
labor laws), and Participant irrevocably releases his or her Employer, the
Company and its Subsidiaries, as applicable, from any such claim that may arise;
if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, then, by signing this Agreement,
Participant shall be deemed to have irrevocably waived his or her entitlement to
pursue such claim; and (k) in the event that Employer is not the Company, the
grant of the award will not be interpreted to form an employment contract or
relationship with the Company and, furthermore, the grant of the Restricted
Stock Units will not be interpreted to form an employment contract with the
Employer or any Subsidiary.

22.

Disclosure of Participant Information.

 

a.

Participant hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of Participant’s personal data as
described in this Agreement by and among, as applicable, Participant’s employer,
the Company and its Subsidiaries for the exclusive purpose of implementing,
administering and managing Participant’s participation in
the Plan.

 

b.

For Participants outside the U.S., Participant understands that Participant’s
employer, the Company and its Subsidiaries, as applicable, hold certain personal
information about Participant regarding Participant’s employment, the nature and
amount of Participant’s compensation and the fact and conditions of
Participant’s participation in the Plan, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, health,
job title, any shares of stock or directorships held in the Company and its
Subsidiaries, details of all options, awards or any other entitlement to shares
of stock awarded, canceled, exercised, vested, unvested or outstanding in
Participant’s favor, for the purpose of implementing, administering and managing
the Plan (the “Data”). Participant understands that the Data may be transferred
to any third parties assisting in the implementation, administration and
management of the Plan, that these recipients may be located in Participant’s
country, or elsewhere, and that the recipient’s country may have different data
privacy laws and protections than Participant’s country. Participant understands
that Participant may request a list with the names and addresses of any
potential recipients of the Data by contacting Participant’s local human
resources representative. Participant authorizes the recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing

 

--------------------------------------------------------------------------------

 

 

Participant’s participation in the Plan, including any requisite transfer of
such Data as may be required to a broker or other third party. Participant
understands that the Data will be held only as long as is necessary to
implement, administer and manage Participant’s participation in the Plan.
Participant understands that Participant may, at any time, view the Data,
request additional information about the storage and processing of the Data,
require any necessary amendments to the Data or refuse or withdraw the consents
herein, in any case without cost, by contacting in writing Participant’s local
human resources representative. Participant understands, however, that refusing
or withdrawing Participant’s consent may affect Participant’s ability to
participate in the Plan. For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant
understands that Participant may contact his or her local human resources
representative.

 

23.

Governing Law. The interpretation, performance and enforcement of this Agreement
shall be governed by the laws of the State of California without resort to that
State’s conflict-of-laws rules.

24.

Imposition of Other Requirements. The Company reserves the right to impose other
requirements on Participant’s participation in the Plan, on the award and on any
shares of Common Stock acquired under the Plan, to the extent the Company
determines it is necessary or advisable in order to comply with any applicable
law or facilitate the administration of the Plan. Participant agrees to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing. Furthermore, Participant acknowledges that the laws of the country in
which Participant is
working at the time of grant, vesting or the sale of shares of Common Stock
received
pursuant to this award (including any rules or regulations governing securities,
foreign exchange, tax, labor, or other matters) may subject Participant to
additional procedural or regulatory requirements that Participant is and will be
solely responsible for and must fulfill.

25.

Translations. If Participant has received this Agreement or any other document
or communication related to the Plan or this grant in a language other than
English and the meaning in the translation is different than in the English
version, the terms expressed in the English version will govern.

26.

Appendix B. Notwithstanding any provisions in this Agreement, the award shall be
subject to any special terms and conditions set forth in any appendix to this
Agreement (the “Appendix B”) for Participant’s country. Moreover, if Participant
relocates to one of the countries included in Appendix B, the special terms and
conditions for such country will apply to Participant, to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable in order to comply with local law or facilitate the administration of
the Plan. The Appendix B constitutes part of this Agreement.




 

--------------------------------------------------------------------------------

 

APPENDIX B

ADDITIONAL TERMS AND CONDITIONS OF THE

NETAPP, INC.

RESTRICTED STOCK UNIT AGREEMENT FOR NONEMPLOYEE DIRECTORS

Terms and Conditions

This Appendix B includes additional terms and conditions that govern the
Restricted Stock Units granted to you under the Plan if you reside in one of the
countries listed below. Certain capitalized terms used but not defined in this
Appendix have the meanings set forth in the Plan and/or the Agreement.

Notifications

This Appendix also includes information regarding exchange controls and certain
other issues of which you should be aware with respect to your participation in
the Plan. The information is based on the securities, exchange control and other
laws in effect in the respective countries as of August 2013. Such laws are
often complex and change frequently. As a result, the Company strongly
recommends that you not rely on the information in this Appendix B as the only
source of information relating to the consequences of your participation in the
Plan because the information may be out of date at the time that the Restricted
Stock Units vest or you sell shares acquired under the Plan.

In addition, the information contained herein is general in nature and may not
apply to your particular situation and the Company is not in a position to
assure you of a particular result. Accordingly, you are advised to seek
appropriate professional advice as to how the relevant laws in your country may
apply to your situation.

Finally, if you are a citizen or resident of a country other than the one in
which you are currently working, the information contained herein may not be
applicable to you.

ARGENTINA

Notifications

Securities Law Information. Neither the Restricted Stock Units nor the issuance
of the shares are publicly offered or listed on any stock exchange in Argentina.
The offer is private and not subject to the supervision of any Argentine
governmental authority.

Exchange Control Information. In the event that you transfer proceeds in excess
of US$2,000,000 from the sale of shares into Argentina in a single month, you
will be subject to certain exchange control laws. Please note that exchange
control regulations in Argentina are subject to frequent change. You should
consult with your personal legal advisor regarding any exchange control
obligations that you
may have.

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

AUSTRALIA

Terms and Conditions

Australian Addendum. You understand and agree that the Restricted Stock Units
are offered subject to and in accordance with the terms of the Plan and the
Australian Addendum to the Plan. You further agree to be bound by the terms of
the Plan as supplemented for implementation in Australia by the Australian
Addendum and the terms of the Restricted Stock Unit as set forth in the
Agreement.

AUSTRIA

Notifications

Exchange Control Information. If you hold shares obtained through the Plan
outside of Austria, you must submit a report to the Austrian National Bank. An
exemption applies if the value of the shares as of any given quarter does not
exceed €30,000,000 or as of December 31 does not exceed €5,000,000. If the
former threshold is exceeded, quarterly obligations are imposed, whereas if the
latter threshold is exceeded, annual reports must be given. The annual reporting
date is as of December 31 and the deadline for filing the annual report is March
31 of the following year.

When shares are sold, there may be exchange control obligations if the cash
received is held outside Austria. If the transaction volume of all your accounts
abroad exceeds €3,000,000, the movements and balances of all accounts must be
reported monthly, as of the last day of the month, on or before the fifteenth
day of the following month.

Consumer Protection Information. If the provisions of the Austrian Consumer
Protection Act are applicable to the Agreement and the Plan, you may be entitled
to revoke your acceptance of the Agreement under the conditions listed below:

i.

if you accept the Restricted Stock Units outside the business premises of the
Company, you may be entitled to revoke your acceptance of the Agreement,
provided the revocation is made within one week after you accept the Agreement.

ii.

The revocation must be in written form to be valid. It is sufficient if you
return the Agreement to the Company or the Company's representative with
language which can be understood as your refusal to conclude or honor the
Agreement, provided the revocation is sent within the period set
forth above.

BELGIUM

There are no country specific provisions.

BRAZIL

Notifications

Exchange Control Information. If you are a resident or domiciled in Brazil, you
will be required to submit an annual declaration of assets and rights held
outside of Brazil (including shares of Company Common Stock) to the Central Bank
of Brazil if the aggregate value of such assets and rights is equal to or
greater than US$100,000.

BULGARIA

There are no country specific provisions.

 

--------------------------------------------------------------------------------

 

CANADA

Terms and Conditions

Form of Settlement. Restricted Stock Units granted to employees resident in
Canada shall be paid in shares only. In no event shall any of such Restricted
Stock Units be paid in cash, notwithstanding any discretion contained in the
Plan to the contrary.

Authorization of Release and Transfer Necessary Personal Information. This
provision supplements Section 22 of the Agreement:

You hereby authorize the Company and the Company's representatives to discuss
with and obtain all relevant information from all personnel, professional or
not, involved in the administration and operation of the Plan. You further
authorize the Company, any

Parent or Subsidiary and the administrator of the Plan to disclose and discuss
the Plan with their advisors. You further authorize the Company and any Parent
or Subsidiary to record such information and to keep such information in your
employee file.

French Language Provision. The following provisions will apply if you are a
resident of Quebec:

The parties acknowledge that it is their express wish that this Agreement, as
well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.

Les parties reconnaissent avoir exigé la redaction en anglais de cette
convention ("Agreement"), ainsi que de tous documents exécutés, avis donnés et
procedures judiciaries intentées, directement ou indirectement, relativement a
la présente convention.

CHILE

Notifications

Securities Law Information. Neither the Company nor the shares that may be
issued under this award are registered with the Chilean Registry of Securities
or under the control of the Chilean Superintendence of Securities.

Exchange Control Information. It is your responsibility to make sure that you
comply with exchange control requirements in Chile when the value of your share
transaction is in excess of US$10,000.

If the Restricted Stock Units are paid in shares and the aggregate value of the
shares exceeds US$10,000, you must sign Annex 1 of the Manual of Chapter XII of
the Foreign Exchange Regulations and file it directly with the Central Bank
within 10 days of the settlement of the Restricted Stock Units.

You are not required to repatriate funds obtained from the sale of shares
acquired pursuant to your grant of Restricted Stock Units. However, if you
decide to repatriate such funds, you must do so through the Formal Exchange
Market if the amount of the funds exceeds US$10,000. In such case, you must
report the payment to a commercial bank or registered foreign exchange office
receiving the funds.

If your aggregate investments held outside of Chile exceeds US$5,000,000
(including shares acquired under the Plan), you must report the investments
annually to the Central Bank. Annex 3.1 of Chapter XII of the Foreign Exchange
Regulations must be used to file this report.

 

--------------------------------------------------------------------------------

 

Please note that exchange control regulations in Chile are subject to change.
You should consult with your personal legal advisor regarding any exchange
control obligations that you may have prior to the vesting of the Restricted
Stock Units.

Annual Tax Reporting Obligation. The Chilean Internal Revenue (the "CIRS")
requires all taxpayers to provide information annually regarding: (i) the taxes
paid abroad which they will use as a credit against Chilean income taxes, and
(ii) the gains/losses from foreign investments. These annual reporting
obligations must be complied with by submitting a sworn statement setting forth
this information before March 15 of each year. The forms to be used to submit
the sworn statement are Tax Form 1853 "Annual Sworn Statement Regarding Credits
for Taxes Paid Abroad" and Tax Form 1851 "Annual Sworn Statement Regarding
Investments Held Abroad." If you are not a Chilean citizen and have been a
resident in Chile for less than three years, you are exempt from the requirement
to file Tax Form 1853. These statements must be submitted electronically through
the CIRS website at http://www.sii.cl.

CHINA

Terms and Conditions

The Participant agrees that Participant must (and that Participant shall) sell,
transfer or otherwise dispose of the shares of Common Stock acquired pursuant to
this award of Restricted Stock Units in such manner and subject to such terms
and conditions as the Company or the Employer determines within six (6) months
after the Participant’s termination of Service, or such other period of time as
the Company or the Employer may designate from time to time to comply with
applicable legal requirements, including any registration, regulation,
requirement or other similar law, statute, rule or regulation promulgated or
requested by the State Administration of Foreign Exchange (“SAFE”) or its local
agency (the “Disposition Deadline”).  The Participant hereby authorizes the
Company or the Employer and appoints the Company and the Employer as the
Participant’s attorney-in-fact to sell on the Participant’s behalf any shares of
Common Stock held by the Participant on or after the Disposition Deadline,
without any further action, consent or instruction by the Participant.  The
Participant further agrees and acknowledges that the Participant will be
responsible and liable for all the costs associated with any such sale of shares
of Common Stock and that neither the Company nor the Employer will be liable to
the Participant or any other person or entity for any losses or other
liabilities that may result to the Participant as a result of any such sale.

Exchange Control Requirements. You understand and agree that, pursuant to local
exchange control requirements, you will be required to repatriate the cash
proceeds from the immediate sale of the shares issued upon the vesting of the
Restricted Stock Units to China. You further understand that, under local law,
such repatriation of your cash proceeds may need to be effectuated through a
special exchange control account established by the Company, Parent or
Subsidiary or the Employer, and you hereby consent and agree that any proceeds
from the sale of any shares issued upon the vesting of the Restricted Stock
Units you acquire may be transferred to such special account prior to being
delivered to you. If the proceeds from the sale of your shares are converted to
local currency, you acknowledge that the Company is under no obligation to
secure any exchange conversion rate, and the Company may face delays in
converting the proceeds to local currency due to exchange control restrictions
in China. You agree to bear the risk of any exchange conversion rate fluctuation
between the date the Restricted Stock Units vest and the date of conversion of
the proceeds from the sale of the shares issued upon vesting to local currency.
You further agree to comply with any other requirements that may be imposed by
the Company in the future in order to facilitate compliance with exchange
control requirements in China.

CZECH REPUBLIC

Notifications

 

--------------------------------------------------------------------------------

 

Exchange Control Information. The Czech National Bank may require you to fulfill
certain notification duties in relation to the Restricted Stock Units and the
opening and maintenance of a foreign account. However, because exchange control
regulations change frequently and without notice, you should consult your
personal legal advisor prior to the vesting of the Restricted Stock Units to
ensure compliance with current regulations. It is your responsibility to comply
with applicable Czech exchange control laws.

DENMARK

Notifications

Exchange Control Information. If you establish an account holding shares or an
account holding cash outside Denmark, you must report the account to the Danish
Tax Administration. The form which should be used in this respect can be
obtained from a local bank. (Please note that these obligations are separate
from and in addition to the obligations described below.)

Securities/Tax Reporting Information. If you hold shares acquired under the Plan
in a brokerage account with a broker or bank outside Denmark, you are required
to inform the Danish Tax Administration about the account. For this purpose, you
must file a Form V (Erklaering V) with the Danish Tax Administration. The Form V
must be signed both by you and by the applicable broker or bank where the
account is held. By signing the Form V, the broker or bank undertakes to forward
information to the Danish Tax Administration concerning the shares in the
account without further request each year. By signing the Form V, you authorize
the Danish Tax Administration to examine the account. A sample of the Form V can
be found at the following website: www.skat.dk.

In addition, if you open a brokerage account (or a deposit account with a U.S.
bank) for the purpose of holding cash outside Denmark, you are also required to
inform the Danish Tax Administration about this account. To do so, you must also
file a Form K (Erklaering K) with the Danish Tax Administration. The Form K must
be signed both by you and by the applicable broker or bank where the account is
held. By signing the Form K, the broker/bank undertakes an obligation, without
further request each year, to forward information to the Danish Tax
Administration concerning the content of the account. By signing the Form K, you
authorize the Danish Tax Administration to examine the account. A sample of Form
K can be found at the following website: www.skat.dk.

FINLAND

There are no country specific provisions.




 

--------------------------------------------------------------------------------

 

FRANCE

Terms and Conditions

Consent to Receive Information in English. By accepting the Restricted Stock
Units, you confirm having read and understood the Plan and the Agreement, which
were provided in the English language. You accept the terms of those documents
accordingly.

En acceptant cette attribution gratuite d'actions, vous confirmez avoir lu et
comprenez le Plan et ce Contrat, incluant tous leurs termes et conditions, qui
ont été transmis en langue anglaise. Vous acceptez les dispositions de ces
documents en connaissance de cause.

Notifications

Exchange Control Information. If you hold shares of Common Stock outside of
France or maintain a foreign bank account, you are required to report such to
the French tax authorities when you file your annual tax return.

GERMANY

Notifications

Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank. If you use a German bank to
transfer a cross-border payment in excess of €12,500 in connection with the sale
of shares acquired under the Plan, the bank will make the report for you. In
addition, you must report any receivables, payables, or debts in foreign
currency exceeding an amount of €5,000,000 on a monthly basis.

GREECE

There are no country specific provisions.

HONG KONG

Terms and Conditions

Securities Notification.  Warning: The Restricted Stock Units and shares issued
at vesting do not constitute a public offering of securities under Hong Kong law
and are available only to employees of the Company, its Parent or Subsidiary.
The Agreement, including this Appendix B, the Plan and other incidental
communication materials have not been prepared in accordance with and are not
intended to constitute a "prospectus" for a public offering of securities under
the applicable securities legislation in Hong Kong nor have the documents been
reviewed by any regulatory authority in Hong Kong. The Restricted Stock Units
are intended only for the personal use of each eligible employee of the
Employer, the Company or any Parent or Subsidiary and may not be distributed to
any other person. If you are in any doubt about any of the contents of the
Agreement, including this Appendix B, or the Plan, you should obtain independent
professional advice.

Settlement of Restricted Stock Units and Sale of Shares. In the event your
Restricted Stock Units vest and shares are issued to you within six months of
the grant date, you agree that you will not dispose of any shares acquired prior
to the six-month anniversary of the grant date.




 

--------------------------------------------------------------------------------

 

Notifications

Nature of Scheme. The Company specifically intends that the Plan will not be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance.

HUNGARY

No country specific provisions.

INDIA

Notifications

Exchange Control Information. You understand that you must repatriate any
proceeds from the sale of shares acquired under the Plan to India and convert
the proceeds into local currency within 90 days of receipt. You will receive a
foreign inward remittance certificate ("FIRC") from the bank where you deposit
the foreign currency. You should maintain the FIRC as evidence of the
repatriation of funds in the event the Reserve Bank of India or the Employer
requests proof of repatriation.

Tax Information. The amount subject to tax at vesting will partially be
dependent upon a valuation that the Company will obtain from a Merchant Banker
in India. The Company has no responsibility or obligation to obtain the most
favorable valuation possible nor obtain valuations more frequently than required
under Indian tax law.

INDONESIA

Notifications

Exchange Control Information. If you remit proceeds from the sale of shares into

Indonesia, the Indonesian Bank through which the transaction is made will submit
a report on the transaction to the Bank of Indonesia for statistical reporting
purposes. For transactions of US$10,000 or more, a description of the
transaction must be included in the report. Although the bank through which the
transaction is made is required to make the report, you must complete a
"Transfer Report Form." The Transfer Report Form will be provided to you by the
bank through which the transaction is made.

IRELAND

Notifications

Director Notification Obligation. If you are a director, shadow director or
secretary of the Company's Irish Subsidiary or affiliate, you must notify the
Irish Subsidiary or affiliate in writing within five business days of receiving
or disposing of an interest in the Company (e.g., Restricted Stock Units,
shares, etc.), or within five business days of becoming aware of the event
giving rise to the notification requirement or within five days of becoming a
director or secretary if such an interest exists at the time. This notification
requirement also applies with respect to the interests of a spouse or children
under the age of 18 (whose interests will be attributed to the director, shadow
director or secretary).

ISRAEL

Terms and Conditions

Trust Arrangement. You understand and agree that the Restricted Stock Units are
offered subject to and in accordance with the terms of the trust agreement.
Specifically, the shares issued upon vesting of the Restricted Stock Units shall
be delivered to and controlled by a trustee appointed by the Company or

 

--------------------------------------------------------------------------------

 

its Subsidiary or affiliate in Israel (the "Trustee") for your benefit for at
least such period of time as required by Section 102 or any shorter period
determined under the Israeli Income Tax Ordinance [New Version] 1961 as now in
effect or as hereafter amended (the 'Ordinance') or by the Israeli Tax Authority
(the "Lock-Up Period"). The Restricted Stock Units and shares shall be
controlled by the Trustee for the benefit of you and the provisions of Section
102 of the Ordinance and the Income Tax (Tax Abatement on the Grant of Shares to
Employees) Regulations 2003 shall apply to such Restricted Stock Units or shares
for all purposes. You shall be able, at any time, to request the sale of the
shares or the release of the shares from the Trustee, subject to the terms of
the Plan, this Agreement and any applicable law. Without derogating from the
aforementioned, if the shares are released by the Trustee during the Lock-Up
Period, the sanctions under Section 102 of the Ordinance shall apply to and be
borne by you. The Shares shall not be sold or released from the control of the
Trustee unless the Company, the Employer and the Trustee are satisfied that the
full amount of Withholding Taxes due have been paid or will be paid in relation
thereto.

ITALY

Terms and Conditions

Data Privacy Notice. The following provision replaces Section 22 of the
Agreement:

Participant understands that the Employer and/or the Company may hold certain
personal information about him or her, including, but not limited to, his or her
name, home address and telephone number, date of birth, social security number
(or any other social or national identification number), salary, nationality,
job title, number of shares held and the details of all Restricted Stock Units
or any other entitlement to shares awarded, cancelled, exercised, vested,
unvested or outstanding (the “Data”) for the purpose of implementing,
administering and managing Participant’s participation in the Plan. Participant
is aware that providing the Company with the Data is necessary for the
performance of this Agreement and that Participant’s refusal to provide such
Data would make it impossible for the Company to perform its contractual
obligations and may affect his or her ability to participate in the Plan.

The Controller of personal data processing is NetApp, Inc., with registered
offices at 2711 Centerville Road, Suite 400, Wilmington, Delaware 19808, USA,
and, pursuant to D.lgs 196/2003, its representative in Italy is NetApp Italia
Srl. with registered offices at First Floor, Via Battistotti Sassi 11, Milan,
Italy 20133. Participant understands that the Data may be transferred to the
Company or any of its Subsidiaries or affiliates, or to any third parties
assisting in the implementation, administration and management of the Plan,
including any transfer required to a broker or other third party with whom
Shares acquired pursuant to the vesting of the Restricted Stock Units or cash
from the sale of Shares acquired pursuant to the Plan may be deposited.
Furthermore, the recipients that may receive, possess, use, retain and transfer
such Data for the above mentioned purposes may be located in Italy or elsewhere,
including outside of the European Union and that the recipients’ country (e.g.,
the United States) may have different data privacy laws and protections than
Italy. The processing activity, including the transfer of Participant’s personal
data abroad, outside of the European Union, as herein specified and pursuant to
applicable laws and regulations, does not require Participant’s consent thereto
as the processing is necessary for the performance of contractual obligations
related to the implementation, administration and management of the Plan.
Participant understands that Data processing relating to the purposes above
specified shall take place under automated or non-automated conditions,
anonymously when possible, that comply with the purposes for which Data are
collected and with confidentiality and

 

--------------------------------------------------------------------------------

 

security provisions as set forth by applicable laws and regulations, with
specific reference to D.lgs. 196/2003.

Participant understands that Data will be held only as long as is required by
law or as necessary to implement, administer and manage his or her participation
in the Plan. Participant understands that pursuant to art.7 of D.lgs 196/2003,
he or she has the right, including but not limited to, access, delete, update,
request the rectification of his or her personal Data and cease, for legitimate
reasons, the Data processing. Furthermore, Participant is aware that his or her
Data will not be used for direct marketing purposes.

Plan Document Acknowledgment. In accepting the Restricted Stock Units, you
acknowledge that you have received a copy of the Plan and the Agreement and have
reviewed the Plan and the Agreement, including this Appendix B, in their
entirety and fully understand and accept all provisions of the Plan and the
Agreement, including this Appendix B.

In addition, you further acknowledge that you have read and specifically and
expressly approve without limitation the following clauses in the Agreement:
Section 5 (Forfeiture upon Termination of Continuous Service); Section 9
(Withholding of Taxes); Section 21 (Labor Law); and Section 22 (Disclosure of
Participant Information).

Notifications

Tax/Exchange Control Information. You are required to report on your annual tax
return:

(a) any transfers of cash or shares to or from Italy exceeding €10,000 or the
equivalent amount in U.S. dollars; (b) any foreign investments or investments
(including the shares issued at vesting of the Restricted Stock Units, cash or
proceeds from the sale of shares acquired under the Plan) held outside of Italy
exceeding €10,000 or the equivalent amount in U.S. dollars, if the investment
may give rise to income in Italy (this will include reporting the shares issued
at vesting of the Restricted Stock Units if the fair market value of such shares
combined with other foreign assets exceed €10,000); and (c) the amount of the
transfers to and from abroad which have had an impact during the calendar year
on your foreign investments or investments held outside of Italy. You are exempt
from the formalities in (a) if the investments are made through an authorized
broker resident in Italy, as the broker will comply with the reporting
obligation on your behalf.

JAPAN

There are no country specific provisions.

KAZAKHSTAN

Notifications

Exchange Control Information. Although Kazakh residents are no longer required
to obtain a license from the National Bank of Kazakhstan before obtaining
securities in foreign companies, you are nevertheless required to notify the
National Bank of Kazakhstan when you acquire Shares under the Plan.

KOREA

Notifications

Exchange Control Information. If you realize US$500,000 or more from the sale of
shares, Korean exchange control laws require you to repatriate the proceeds to
Korea within 18 months of the sale.

 

--------------------------------------------------------------------------------

 

LUXEMBOURG

Notifications

Exchange Control Information. You are required to report any inward remittances
of funds to the Banque Central de Luxembourg and/or the Service Central de La
Statistique et des Etudes Economiques within 15 working days following the month
during the transaction occurred. If a Luxembourg financial institution is
involved in the transaction, it generally will fulfill the reporting obligation
on your behalf.

MALAYSIA

Notifications

Malaysian Insider Trading Notification. You should be aware of the Malaysian
insider-trading rules, which may impact your acquisition or disposal of shares
or rights to shares under the Plan. Under the Malaysian insider-trading rules,
you are prohibited from acquiring or selling shares or rights to shares (e.g.,
an award under the Plan) when you are in possession of information which is not
generally available and which you know or should know will have a material
effect on the price of Shares once such information is generally available.

Director Notification Obligation. If you are a director of the Company's
Malaysian Subsidiary or affiliate, you are subject to certain notification
requirements under the Malaysian Companies Act. Among these requirements is an
obligation to notify the Malaysian Subsidiary or affiliate in writing when you
receive or dispose of an interest (e.g., an award under the Plan or shares) in
the Company or any related company. Such notifications must be made within 14
days of receiving or disposing of any interest in the Company or any related
company.

MEXICO

Terms and Conditions

Modification. By accepting the Restricted Stock Units, you understand and agree
that any modification of the Plan or the Agreement or its termination shall not
constitute a change or impairment of the terms and conditions of employment.

Policy Statement. The award of Restricted Stock Units the Company is making
under the Plan is unilateral and discretionary and, therefore, the Company
reserves the absolute right to amend it and discontinue it at any time without
any liability.

The Company, with registered offices at 2711 Centerville Road, Suite 400,
Wilmington, Delaware 19808, U.S.A., is solely responsible for the administration
of the Plan and participation in the Plan and the acquisition of shares does
not, in any way, establish an employment relationship between you and the
Company since you are participating in the Plan on a wholly commercial basis and
the sole employer is as applicable, nor does it establish any rights between you
and the Employer.

Plan Document Acknowledgment. By accepting the award of Restricted Stock Units,
you acknowledge that you have received copies of the Plan, have reviewed the
Plan and the Agreement in their entirety and fully understand and accept all
provisions of the Plan and the Agreement.

In addition, by signing the Agreement, you further acknowledge that you have
read and specifically and expressly approve the terms and conditions in the
Agreement, in which the following is clearly described and established: (i)
participation in the Plan does not constitute an acquired right; (ii) the Plan
and participation in the Plan is offered by the Company on a wholly
discretionary basis; (iii) participation in

 

--------------------------------------------------------------------------------

 

the Plan is voluntary; and (iv) the Company and any Parent, Subsidiary or
affiliates are not responsible for any decrease in the value of the shares
underlying the Restricted Stock Units.

Finally, you hereby declare that you do not reserve any action or right to bring
any claim against the Company for any compensation or damages as a result of
your participation in the Plan and therefore grant a full and broad release to
the Employer, the Company and any Parent, Subsidiary or affiliates with respect
to any claim that may arise under the Plan.

Spanish Translation

Modification. Al aceptar las Unidades de Accion Restringida, usted reconoce y
acuerda que cualquier modification del Plan o su terminacion no constituye un
cambio o desmejora de los terminos y condiciones de empleo.

Declaracion de Politica. El Otorgarmiento de Unidades de Accion Restringida de
la Compañia en virtud del Plan es unilateral y discrecional y, por lo tanto, la
Compañia se reserva el derecho absoluto de modificar y discontinuar el mismo en
cualquier tiempo, sin responsabilidad alguna.

La Compañia, con oficinas registradas ubicadas en, es la unica responsable de la
administración del Plan y de la participación en el mismo y la adquisición de
Acciones no establece de forma alguna una relación de trabajo entre usted y la
Compañia, ya que su participación en el Plan es completamente comercial y el
unico empleador es en caso de ser aplicable, asi como tampoco establece ningun
derecho entre la persona que tenga el derecho a optar y el Empleador.

Reconocimiento del Documento del Plan. Al aceptar el Otorgamiento de las
Unidades de Acciόn Restringida, usted reconoce que ha recibido copias del Plan,
ha revisado el mismo, al igual que la totalidad del Acuerdo y, que ha entendido
y aceptado completamente todas las disposiciones contenidas en el Plan y en el
Acuerdo.

Adicionalmente, al firmar el Acuerdo, reconoce que ha leido, y que aprueba
especifica y expresamente los términos y condiciones contenidos en la Renuncia
de Derecho o Reclamo por Compensación del Acuerdo, en el cual se encuentra
claramente descrito y establecido lo siguiente: (i) la participación en el Plan
no constituye un derecho adquirido; (ii) el plan y la participación en el mismo
es ofrecida por la Compañia de forma enteramente discrecional; (iii) la
participación en el Plan es voluntaria; y (iv) la Compañia, asi como su Sociedad
controlante, Subsidiaria o Filiales no son responsables por cualquier
disminución en el valor de las Acciones en relación a las Unidades de Acciόn
Restringida.

Finalmente, declara que no se reserva ninguna acciόn o derecho para interponer
una demanda en contra de la Compañia por compensación, dano o perjuicio alguno
como resultado de su participación en el Plan y, en consecuencia, otorga el más
amplio finiquito al Empleador, asi como a la Compañia, a su Sociedad
controlante, Subsidiaria o Filiales con respecto a cualquier demanda que pudiera
originarse en virtud
del Plan.

NETHERLANDS

Notifications

Insider-Trading Notification. You should be aware of the Dutch insider-trading
rules, which may impact the sale of shares issued to you at vesting and
settlement of the award. In particular, you may be prohibited from effectuating
certain transactions involving shares if you have inside information about the
Company. If you are uncertain whether the insider-trading rules apply to you,
you should consult your personal legal advisor.

 

--------------------------------------------------------------------------------

 

NEW ZEALAND

There are no country specific provisions.

NIGERIA

There are no country specific provisions.

NORWAY

There are no country specific provisions.

PHILIPPINES

Notifications

Securities Law Notice. You acknowledge that you are permitted to sell shares
acquired under the Plan through the designated Plan broker appointed by the
Company (or such other broker to whom you may transfer the Shares), provided
that such sale takes place outside of the Philippines through the facilities of
the NASDAQ Global Select Market on which the shares are listed.

POLAND

Notifications

Exchange Control Information. If you hold foreign securities (including shares)
and maintain accounts abroad, you may be required to file certain reports with
the National Bank of Poland. Specifically, if the value of securities and cash
held in such foreign accounts exceeds €15,000, you must file reports on the
transactions and balances of the accounts on a quarterly basis by the 20th day
of the month following the end of each quarter and an annual report by no later
than January 30 of the following calendar year. Such reports are filed on
special forms available on the website of the National Bank of Poland.

PORTUGAL

Notifications

Exchange Control Information. If you receive shares upon vesting, the
acquisition of the shares should be reported to the Banco de Portugal for
statistical purposes. If the shares are deposited with a commercial bank or
financial intermediary in Portugal, such bank or financial intermediary will
submit the report on your behalf. If the shares are not deposited with a
commercial bank or financial intermediary in Portugal, you are responsible for
submitting the report to the Banco de Portugal.

ROMANIA

Notifications

Exchange Control Information. If you deposit the proceeds from the sale of
shares issued to you at vesting in a bank account in Romania, you may be
required to provide the Romanian bank with appropriate documentation explaining
the source of the funds. You should consult your personal advisor to determine
whether you will be required to submit such documentation to the Romanian bank.




 

--------------------------------------------------------------------------------

 

RUSSIA

Terms and Conditions

U.S. Transaction. You understand that the Restricted Stock Units shall be valid
and this Agreement shall be concluded and become effective only when the
Agreement is electronically received by the Company in the United States. Upon
vesting of the Restricted Stock Units, any shares to be issued to you shall be
delivered to you through a bank or brokerage account in the United States. You
are not permitted to sell the shares directly to other Russian legal entities or
individuals.

Notifications

Exchange Control Information. Under current exchange control regulations, within
a reasonably short time after sale of the shares acquired under the Plans, you
must repatriate the sale proceeds to Russia. Such sale proceeds must be
initially credited to you through a foreign currency account at an authorized
bank in Russia. After the sale proceeds are initially received in Russia, they
may be further remitted to foreign banks in accordance with Russian exchange
control laws.

You are encouraged to contact your personal advisor before remitting your sale
proceeds to Russia as exchange control requirements may change.

Securities Law Notification. This Appendix B, the Agreement, the Plan and all
other materials that you may receive regarding participation in the Plan do not
constitute advertising or an offering of securities in Russia. Absent any
requirement under local law, the issuance of securities pursuant to the Plan has
not and will not be registered in Russia; hence, the securities described in any
Plan-related documents may not be used for offering or public circulation in
Russia.

SAUDI ARABIA

Notifications

Securities Law Information. The Agreement may not be distributed in the Kingdom
of Saudi Arabia except to such persons as are permitted under the Offers of
Securities Regulations issued by the Capital Market Authority.

The Capital Market Authority does not make any representation as to the accuracy
or completeness of the Agreement, and expressly disclaims any liability
whatsoever for any loss arising from, or incurred in reliance upon, any part of
the Agreement. You are hereby advised to conduct your own due diligence on the
accuracy of the information relating to the Shares. If you do not understand the
contents of the Agreement, you should consult an authorized financial advisor.

SINGAPORE

Notifications

Securities Law Information. The award of Restricted Stock Units is being made in
reliance on section 273(1)(f) of the Securities and Futures Act (Cap. 289)
("SFA") pursuant to which it is exempt from the prospectus and registration
requirements under the SFA.




 

--------------------------------------------------------------------------------

 

Director Notification Obligation. If you are a director, associate director or
shadow director of the Company's Singapore Subsidiary or affiliate, you are
subject to certain notification requirements under the Singapore Companies Act.
Among these requirements is an obligation to notify the Company's Singapore
Subsidiary or affiliate in writing when you receive an interest (e.g, Restricted
Stock Units or shares) in the Company or any Parent, Subsidiary or affiliate. In
addition, you must notify the Company's Singapore Subsidiary or affiliate when
you sell shares or shares of any Parent, Subsidiary or affiliate (including when
you sell shares issued upon vesting and settlement of the award). These
notifications must be made within two days of acquiring or disposing of any
interest in the Company or any Parent, Subsidiary or affiliate. In addition, a
notification of your interests in the Company or any Parent, Subsidiary or
affiliate must be made within two days of becoming a director.

SLOVENIA

There are no country specific provisions.

SOUTH AFRICA

Terms and Conditions

Taxes. By accepting the Restricted Stock Units, you agree that, immediately upon
vesting and settlement of the Restricted Stock Units, you will notify the
Employer of the amount of any gain realized. If you fail to advise the Employer
of the gain realized upon vesting and settlement, you may be liable for a fine.
You will be solely responsible for paying any difference between the actual tax
liability and the amount withheld by the Employer.

Notifications

Exchange Control Information. Because no transfer of funds from South Africa is
required under the awards, no filing or reporting requirements should apply when
the award is granted or when Shares are issued upon vesting and settlement of
the Restricted Stock Units. However, because the exchange control regulations
are subject to change, you should consult your personal advisor prior to vesting
and settlement of the award to ensure compliance with current regulations. You
are responsible for ensuring compliance with all exchange control laws in South
Africa.

SPAIN

Terms and Conditions

No Entitlement for Claims or Compensation. The following provision supplements

Section 21 of the Agreement:

By accepting the award, you consent to participation in the Plan, and
acknowledge that you have received a copy of the Plan document. You understand
that the Company has unilaterally, gratuitously and in its sole discretion
decided to make awards of Restricted Stock Units under the Plan to individuals
who may be Consultants, Directors, Employees and Non-Employee Directors
throughout the world. The decision is limited and entered into based upon the
express assumption and condition that any Restricted Stock Units will not
economically or otherwise bind the Company or any Parent or Subsidiary,
including the Employer, on an ongoing basis, other than as expressly set forth
in the Agreement. Consequently, you understand that the award is given on the
assumption and condition that the Restricted Stock Units shall not become part
of any employment contract (whether with the Company or any Parent, Subsidiary
or affiliate, including the Employer) and shall not be considered a mandatory
benefit, salary for any purpose (including severance compensation) or any other
right whatsoever. Furthermore, you understand and

 

--------------------------------------------------------------------------------

 

freely accept that there is no guarantee that any benefit whatsoever shall arise
from the award, which is gratuitous and discretionary, since the future value of
the Restricted Stock Units and the underlying shares is unknown and
unpredictable. You also understand that this award would not be made but for the
assumptions and conditions set forth hereinabove; thus, you understand,
acknowledge and freely accept that, should any or all of the assumptions be
mistaken or any of the conditions not be met for any reason, the award, the
Restricted Stock Units and any right to the underlying shares shall be null and
void.

Notifications

Exchange Control Information. You must declare the acquisition of Shares to the
Dirección General de Politica Comercial e Inversiones Exteriores ("DGPCIE") of
the Ministerio de Economia for statistical purposes. You must also declare the
ownership of any shares with the Directorate of Foreign Transactions each
January while the shares are owned. In addition, you wish to import the share
certificates into Spain, you must declare the importation of such securities to
the DGPCIE.

When receiving foreign currency payments derived from the ownership of Shares
(i.e., dividends, dividend equivalents or sale proceeds), you must inform the
financial institution receiving the payment of the basis upon which such payment
is made. You will need to provide the following information: (i) your name,
address, and fiscal identification number; (ii) the name and corporate domicile
of the Company; (iii) the amount of the payment and the currency used; (iv) the
country of origin; (v) the reasons for the payment; and (vi) further information
that may be required.

Tax Information. Effective October 2012, if you hold assets or rights outside of
Spain (including shares acquired under the Plan), you may have to file an
informational tax report with the tax authorities declaring such ownership.
Generally, if the value of your foreign investments exceeds €50,000, you may
have to file this informational return. Please note that reporting requirements
are based on what you have previously disclosed and the increase in value of
such and the total value of certain groups of foreign assets. Also, the
thresholds for annual filing requirements may change each year Therefore, you
should consult your personal advisor regarding whether you will be required to
file an informational tax report for asset and rights that you hold abroad.

SWEDEN

There are no country specific provisions.

SWITZERLAND

Notifications

Securities Law Notification The award is considered a private offering in
Switzerland; therefore, it is not subject to registration in Switzerland.

TAIWAN

Notifications

Exchange Control Information. You may acquire and remit foreign currency
(including proceeds from the sale of shares) into and out of Taiwan up to
US$5,000,000 per year. If the transaction amount is TWD$500,000 or more in a
single transaction, you must submit a foreign exchange transaction form and also
provide supporting documentation to the satisfaction of the remitting bank.

 

--------------------------------------------------------------------------------

 

If the transaction amount is US$500,000 or more, you may be required to provide
additional supporting documentation to the satisfaction of the remitting bank.
Please consult your personal advisor to ensure compliance with applicable
exchange control laws in Taiwan.

THAILAND

Notifications

Exchange Control Information. When you sell shares issued to you at vesting, you
must repatriate all cash proceeds to Thailand and then convert such proceeds to
Thai Baht within 360 days of repatriation. If the amount of your proceeds is
US$20,000 or more, you must specifically report the inward remittance to the
Bank of Thailand on a foreign exchange transaction form. If you fail to comply
with these obligations, you may be subject to penalties assessed by the Bank of
Thailand. You should consult your personal advisor before taking action with
respect to remittance of proceeds from the sale of Shares into Thailand. You are
responsible for ensuring compliance with all exchange control laws in Thailand.

TURKEY

There are no country specific provisions.

UNITED ARAB EMIRATES

There are no country specific provisions.

UNITED KINGDOM

Terms and Conditions

Joint Election. As a condition of participation in the Plan, you agree to accept
any liability for secondary Class 1 NICs which may be payable by the Company
and/or the Parent or Subsidiary employing or retaining you in connection with
the Restricted Stock Units and any event giving rise to Tax-Related Items (the
“Employer’s NICs”). Without limitation to the foregoing, you agree to enter into
a joint election with the Company (the “Joint Election”), the form of such Joint
Election being formally approved by HMRC, and to execute any other consents or
elections required to accomplish the transfer of the Employer’s NICs to you. You
further agree to execute such other joint elections as may be required between
you and any successor to the Company and/or the Parent or Subsidiary employing
or retaining you. You further agree that the Company and/or the Parent or
Subsidiary employing or retaining you may collect Employer’s NICs from you by
any of the means set forth in Section 9 of the Agreement.

If you do not enter into a Joint Election, if approval of the Joint Election has
been withdrawn by HMRC or if such Joint Election is jointly revoked by you and
the Company or the Parent or Subsidiary employing or retaining you, as
applicable, the Company, in its sole discretion and without any liability to
you, may choose not to issue or deliver any shares of Common Stock to you at
vesting and you will forfeit your Restricted Stock Units.

Tax and National Insurance Contributions Acknowledgment. The following
provisions supplement Section 9 of the Agreement:

You agree that if you do not pay or the Employer or the Company does not
withhold from you the full amount of Withholding Taxes that you owe due to the
vesting of the Restricted Stock Units, or the release or assignment of the
Restricted Stock Units for consideration, or the receipt of any other benefit in
connection with the Restricted Stock Units (the "Taxable Event") within 90 days
after the Taxable Event, or such other period specified in Section 222(1)(c) of
the U.K. Income Tax (Earnings and Pensions) Act

 

--------------------------------------------------------------------------------

 

2003, then the amount that should have been withheld shall constitute a loan
owed by you to the Employer, effective 90 days after the Taxable Event. You
agree that the loan will bear interest at the HMRC's official rate and will be
immediately due and repayable by you, and the Company and/or the Employer may
recover it at any time thereafter by withholding the funds from salary, bonus or
any other funds due to you by the Employer, by withholding in Shares issued upon
vesting and settlement of the Restricted Stock Units or from the cash proceeds
from the sale of Shares or by demanding cash or a cheque from you. You also
authorize the Company to delay the issuance of any Shares to you unless and
until the loan is repaid in full.

Notwithstanding the foregoing, if you are an officer or executive director (as
within the meaning of Section 13(k) of the U.S. Securities and Exchange Act of
1934, as amended), the terms of the immediately foregoing provision will not
apply. In the event that you are an officer or executive director and
Withholding Taxes are not collected from or paid by you within 90 days of the
Taxable Event, the amount of any uncollected Withholding Taxes may constitute a
benefit to you on which additional income tax and national insurance
contributions may be payable. You acknowledge that the Company or the Employer
may recover any such additional income tax and national insurance contributions
at any time thereafter by any of the means referred to in Section 9 of the
Agreement.

UNITED STATES

There are no country specific provisions.

 

*****

 

 

 

 